Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 18, 2019

                                      No. 04-19-00817-CV

                  IN THE INTEREST OF R.J.G. AND J.A.G., CHILDREN

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 1982-CI-10537
                          Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
        On November 15, 2019, appellant filed a notice of appeal in the trial court. When the
notice of appeal was filed, a filing fee of $205 was due in this court. See TEXAS SUPREME COURT
ORDER REGARDING FEES CHARGED IN THE SUPREME COURT, IN CIVIL CASES IN THE COURTS OF
APPEALS, AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION (Aug. 28, 2015).
However, appellant did not pay the filing fee. On November 19, 2019, the clerk of this court sent
appellant a letter notifying him of the deficiency and requesting payment of the filing fee by
December 2, 2019. To date, appellant has neither paid the filing fee, nor filed a sworn statement
of inability to pay court costs.

        Therefore, we ORDER appellant, on or before December 27, 2019, to either: (1) pay the
filing fee; or (2) provide written proof to this court that he is indigent or otherwise excused by
statute or the Texas Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1
(providing that an indigent party who files a statement of inability to pay court costs may be
permitted to proceed on appeal without payment of costs).

        If appellant fails to respond within the time ordered, this appeal will be dismissed. See
TEX. R. APP. P. 5 (providing that an appellate court may enforce a rule requiring the payment of
costs “by any order that is just”); TEX. R. APP. P. 42.3 (authorizing an appellate court to dismiss
an appeal when an appellant fails to comply with a court order within a specified time).



                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2019.
___________________________________
Michael A. Cruz,
Clerk of Court